Per Curiam.

Upon a careful review of the record in this case, we conclude that there is ample evidence to support the board’s finding that respondent violated DR 1-102(A)(4) of the Code of Professional Responsibility. Fur*192thermore, we find the sanction of a suspension for a one-year period to be an appropriate and reasonable penalty under the circumstances of this case. Columbus Bar Assn. v. Wolfe (1982), 70 Ohio St. 2d 55 [24 O.O.3d 113]. Accordingly, it is the judgment of this court that respondent be suspended from the practice of law for a period of one year.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Weber, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.
Weber, J., of the Second Appellate District, sitting for Locher, J.